DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Patricia Murphy (Reg. No. 55964) on 04/28/2022. The application has been amended as follows: Claims 1 and 17 have been amended as shown below. 

IN THE CLAIMS:
1. (Currently Amended) A method, comprising: 
determining, by a system comprising a memory and a processor, candidate locations for placement of a resource within a defined grid area associated with a communication network based on a determination that a demand for services within the defined grid area exceeds a coverage capability of the defined grid area, 
wherein the resource is selected from a group of resources consisting of a cloud radio access network node and a fifth generation millimeter wave node that communicates according to a fifth generation millimeter wave protocol, and 
wherein the determining comprises: 
determining a load weighted coverage score of the defined grid area based on the placement of the resource, and 
selecting the placement of the resource based on the load weighted coverage score satisfying a predefined threshold; and 
facilitating, by the system, the placement of the resource within the defined grid area, wherein the placement of the resource is determined to satisfy the demand for services and is based on the candidate locations.

17. (Currently Amended) A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
determining that a resource is to be added to existing resources at a grid level of a network, wherein the resource is selected from a group of resources consisting of a cloud radio access network node and a fifth generation millimeter wave node; and 
selecting candidate locations for placement of the resource based on a coverage- driven objective and a capacity-driven objective defined for the network, wherein the coverage- driven objective is associated with a demand for services within the grid level of the network, and 
wherein the capacity-driven objective is associated with demand growth within the grid level of the network, and 
wherein the selecting the candidate locations comprises selecting the candidate locations based on a load weighted coverage score of the grid level of the network being determined to satisfy a predefined threshold, and 
wherein the load weighted coverage score is determined based on the candidate locations.
[End Amendment]

Allowable Subject Matter
Claims 1-4, 6-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 1, 11 and 17, the best prior art of record found during the examination of the present application are: US 20190268780 A1, US 20140029521 A1, US 20140031049 A1, US 20140031049 A1 and US 20050153704 A1. 
The above references neither alone or in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Accordingly, Applicant’s invention is allowed for these reasons and the reasons stated by the Applicant in the Amendment/Remarks submitted on <remark submission date>.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300
Responses by Mail:
Responses by Hand Delivery:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468